Appeal of DAVIDSON ORE MINING COMPANY.Davidson Ore Mining Co. v. CommissionerDocket No. 873.United States Board of Tax Appeals1 B.T.A. 585; 1925 BTA LEXIS 2873; February 12, 1925, decided Submitted January 28, 1925.  *2873  The deficiency is determined in accordance with stipulation filed by counsel.  J. A. Alberecht, Esq., for the taxpayer.  George K. Bowden, Esq. (Nelson T. Hartson, Solicotor of Internal Revenue) for the Commissioner.  Before JAMES, STERNHAGEN, TRAMMELL, and TRUSSELL.  This appeal is based on a deficiency in income and profits taxes for the year 1919.  At the hearing of the case on January 28, 1925, counsel for the Commissioner was granted leave to file a stipulation entered into by counsel whereby it is agreed that a determination of the tax liability of the taxpayer for 1919 involves adjustments for prior years which result in an overassessment in the sum of $1,860.67 for the years prior to 1919, and a deficiency of $4,404.27 for the year 1919.  DECISION.  The Board finds that there is an overassessment in the sum of $1,860.67 for the years prior to 1919; that the deficiency for the year 1919 is $4,404.27, and that the net deficiency for all the years is $2,543.60.  The deficiency originally asserted by the Commissioner is allowed in part and disallowed in part.